Citation Nr: 0829459	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, including as secondary to service connected 
bilateral foot disabilities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1967, and from May 1974 to August 
1980.  The case is before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 (hand disabilities) and 
December 2004 (PTSD) rating decisions of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that while the July 2003 rating decision on 
appeal included other issues, as did the statement of the 
case (SOC) issued in February 2005, the veteran's substantive 
appeal in response to the February 2005 SOC, received in 
April 2005, specifically limited his appeal to the issue of 
service connection for a bilateral hand disability.  Hence, 
that is the only issue addressed in the February 2005 SOC 
that is before the Board.

The matter of entitlement to service connection for a 
bilateral hand disability, including as secondary to service 
connected bilateral foot disabilities, is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

The veteran did not engage in combat, and the preponderance 
of the evidence is against a finding that he has PTSD related 
to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1)(including as amended effective May 30, 2008; 73 
Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Via letter in May 2004 (prior to the decision on appeal) the 
veteran was informed of the evidence and information 
necessary to substantiate his claim of service connection for 
PTSD, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  A 
March 2006 letter provided notice regarding disability 
ratings and effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).  As this decision denies service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration, the 
veteran is not prejudiced by the timing of such notice.

The veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file.  
Pertinent postservice treatment records have been secured.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  The Board finds a VA examination as to 
the matter of service connection for PTSD is not necessary 
because there is no corroborating evidence of a stressor 
event in service that would support a diagnosis of PTSD.  
Even if an examination was to establish a clear diagnosis of 
PTSD, the evidence of record would be insufficient to 
establish service connection for such disability.  The Court 
noted in Charles v. Principi, 16 Vet. App. 370 (2002), that 
the duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

II.  Factual Background

The veteran's service personnel records show he served in 
Vietnam.  His DD-214 indicates that his military occupational 
specialty was track vehicle repairman.  There is no 
indication that he engaged in combat.  His STRs do not show 
any complaints, symptoms, diagnosis, or treatment pertaining 
to a psychiatric disorder during either period of service.  
On service separation examinations in September 1967 and June 
1980, psychiatric clinical evaluations were normal.

Corona, California Vet Center records pertaining to the 
veteran include a March 2002 intake assessment that concluded 
that the veteran "doesn't meet the criteria for PTSD as he 
doesn't have problems with re-experiencing the trauma or 
avoidant [symptoms].  He doesn't have any problems with mood 
either."  The examiner noted that the veteran met the 
criteria for alcohol dependence in full partial remission, 
and for polysubstance abuse in full sustained remission.

A VA outpatient consultation record dated in March 2004, 
completed by a nurse practitioner, included a diagnosis of 
"probable PTSD."  This was based on the veteran's reported 
history of "flashbacks at times" and complaints of "being 
haunted by awful combat memories."

In a response to the RO's request that he provide details of 
his claimed stressors, the veteran provided a statement dated 
in May 2005 indicating that:  "everything was a combat 
zone" when he was in Vietnam; that he was on "contact team 
all the time, when we were out in the field" where he would 
be behind a machine gun on top of a vehicle and often in 
harm's way; "there were firefights around us all the time"; 
that "the ammo dump next to us was blown up"; that "the 
air base next to us was rocked a few times" and that he got 
bomb threats "all the time" when he worked as a military 
recruiter.  The RO concluded that the veteran's reported 
stressors were too general and nonspecific to attempt to 
verify.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The medical evidence does not include a firm diagnosis of 
PTSD.  Significantly, what is also lacking is credible 
supporting evidence that a stressor event in service actually 
occurred, as even an unequivocal medical diagnosis of PTSD 
would not suffice to establish service connection for PTSD in 
the absence of such evidence.  38 C.F.R. § 3.304(f).  Since 
it is not shown that the veteran engaged in combat, there 
must be corroborative supporting evidence of an alleged 
stressor event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has not identified any specific stressor event in 
service.  His general statement received in May 2005 contains 
(as the RO noted) insufficient detail to allow for an attempt 
at verification.  The tentative diagnosis of "probable 
PTSD" in the record is based on the veteran's self-reported 
history of combat-type stressor events that are 
uncorroborated and inconsistent with the objective record, 
which does not show that he experienced combat in Vietnam.  
As it is not shown that the veteran engaged in combat, and as 
there is no credible supporting evidence corroborating a 
stressor event in service (and no diagnosis of PTSD based on 
a stressor corroborated by credible evidence), the regulatory 
criteria for establishing entitlement to service connection 
for PTSD are not met.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

In Quartuccio, supra., the Court provided guidance regarding 
notice requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  

The RO's February 2003 letter did not substantially comply 
with VCAA notice requirements as to the veteran's claim of 
service connection for a bilateral hand disability, including 
as secondary to service connected bilateral foot 
disabilities.  Notably, it did not inform the veteran of the 
requirements for substantiating a claim of secondary service 
connection.  While the SOC issued in February 2005 cured some 
of the notice deficit, the case has not been subsequently 
readjudicated.  The veteran does not appear to be aware of 
what is necessary to substantiate this claim.  Consequently, 
he is prejudiced by the notice defect, and further notice in 
this matter is required.

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should ensure that the veteran and 
his representative are advised specifically 
of what he needs to establish entitlement 
to service connection for a bilateral hand 
disability, including as secondary to 
service connected bilateral foot 
disabilities; what the evidence shows; of 
his and VA's respective responsibilities in 
claims development; to submit everything he 
has pertinent to the claim, and regarding 
disability ratings and effective dates of 
awards.  The veteran and his representative 
should be given the opportunity to respond.

2.  The RO should undertake any further 
development suggested by the response 
received pursuant to the above request.

3.  The RO should then re-adjudicate the 
claim for service connection for a 
bilateral hand disability, including as 
secondary to service connected bilateral 
foot disabilities.  If it remains denied, 
the RO should issue an appropriate SSOC and 
give the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


